Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  157581(56)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 157581
  v                                                                  COA: 336598
                                                                     Jackson CC: 15-002787-FC
  CLIFFORD DURELL McKEE,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his supplement brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted or before April 6, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2021

                                                                                Clerk